Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on September 30, 2020 is acknowledged.

Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 30, 2020.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “xyz”, “216a”, “216b”, “218a”, and “218b”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because in line 1, “comprising” should be changed to -- comprises --.  Correction is required.  See MPEP § 608.01(b).

The specification is objected to because it is replete with clerical errors too numerous to mention in each and every instance. The following are several examples. The specification should be carefully proofread for additional defects. Appropriate correction is required.
Paragraphs 49-55 are replete with reference numeral “216” which should be changed to -- 218 --.
Paragraphs 49-55 are replete with reference numeral “218” which should be changed to -- 216 --.
Paragraph 61, which states “Furthermore, no element, component, or method step in the present disclosure is intended to be dedicated to the public regardless of whether the element, component, or method step is explicitly recited in the claims”, is objectionable. When a patent expires, for example, it is dedicated to the public. It is suggested that the above quoted language be deleted in order to overcome this objection.

Claim Objections
Claim 14 is objected to because of the following informalities: Appropriate correction is required.
In claim 14, line 3, -- strength -- should be inserted after “tensile”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hennes 2014/0140845.
Disclosed is a rotary component, comprising: a first structure 1 configured to rotate about an unnumbered horizontal axis of a shaft (paragraph 28); a second structure 4 configured to rotate about the axis; and a first support structure 13.1 coupled to the first structure 1 at a first attachment location 15 and to the second structure 4 at a second attachment location 14, wherein the first support structure is configured to separate from the first structure and from the second structure in response to a centrifugal force generated by the first structure and the second structure rotating about the axis (see paragraphs 13 and 33) (claim 1). 
 The first support structure comprises: au unnumbered first end portion located proximate the first attachment location; an unnumbered second end portion located proximate the second attachment location; and an unnumbered central portion extending radially between the first end portion and the second end portion (claim 2). 

Concerning claim 9, the first structure comprises a hub 1, and the second structure comprises an airfoil 20 extending radially outward from the hub (claim 9).

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briggs 4,313,712. 
Disclosed is a rotary component, comprising: a first structure 25, 28 configured to rotate about an unnumbered axis; a second structure 19, 31 configured to rotate about the axis; and a first support structure 32 coupled to the first structure 25, 28 at a first attachment location near 29 and to the second structure 19 at a second attachment location near 30, wherein the first support structure is configured to separate from the first structure and from the second structure in response to a centrifugal force (an out of balance radially directed load) generated by the first structure and the second structure rotating about the axis (column 3, lines 52-64) (claim 1). 
 The first support structure comprises: an unnumbered first end portion located proximate the first attachment location; an unnumbered second end portion located proximate the second attachment location; and an unnumbered central portion extending radially between the first end portion and the second end portion (claim 2).
A width of the first end portion is less than a width of the central portion, as seen in figure 2, noting the thickened central portion at 32 (claim 3). 
 A tensile strength in the first end portion of the first support structure is less than a tensile strength in the central portion of the first support structure. Tensile strength is defined as 
The rotary component further comprises a plurality of support structures 32 located circumferentially about the first structure, the plurality of support structures including the first support structure (claim 7). 
 The first structure 25, 28 comprises a shaft, and the second structure comprises a hub 31 coupled to the shaft and configured to support a rotating blade 18.
Concerning claim 9, the first structure comprises a hub 28, and the second structure comprises an airfoil 18 extending radially outward from the hub (claim 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hennes 2014/0140845. Hennes discloses a rotary component substantially as claimed as set forth above, including the first support structure 13.1 in the form of a threaded bolt, but does not disclose that a width of the first end portion of the first support structure 13.1 is less than a width of the central portion of the first support structure 13.1.

Official Notice is taken that threaded bolts commonly have a first end portion at a bolt head, a second end portion as a tapered end, and a central portion extending radially between the first end portion and the second end portion, the second end portion having the tapered end, for the purpose of allowing for easily guiding a nut onto the bolt at the second end portion.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the first support structure 13.1 of Hennes such that a width of the first end portion of the first support structure 13.1 is less than a width of the central portion of the first support structure 13.1, for the purpose of allowing for easily guiding a nut onto the bolt at the second end portion.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs 4,313,712 in view of Rivera 9,566,939. Briggs discloses a rotary component substantially as claimed as set .

Rivera (figure 8) shows a shear pin arrangement whereby a shear pin 840 may be made of more than one different material 810, 820, resulting in a density in a first end portion of the shear pin being less than a density in a central portion of the shear pin, and resulting in a density in the central portion of the shear pin being less than a density in the first end portion of shear pin and a density in a second end portion of the shear pin. The arrangement is provided for the purpose of allowing for tailoring the shear pin to have different shear breaking forces at desired locations along the shear pin.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the shear pin of Briggs such that it is made of more than one different material, resulting in a density in a first end portion of the shear pin being less than a density in a central portion of the shear pin, and resulting in a density in the central portion of the shear pin being less than a density in the first end portion of shear pin and a density in the second end portion of the shear pin, as taught by Rivera, for the purpose of allowing for tailoring the shear pin to have different shear breaking forces at desired locations along the shear pin.

Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs 4,313,712. Briggs discloses an arrangement of an unnumbered gas turbine engine substantially as . 
 The first support structure comprises: an unnumbered first end portion located proximate a first attachment location near 29, wherein the first support structure is coupled to the shaft at the first attachment location; an unnumbered second end portion located proximate a second attachment location near 30, wherein the first support structure is coupled to the hub at the second attachment location; and an unnumbered central portion extending between the first end portion and the second end portion (claim 11). 
 At least one of the first end portion or the second end portion comprises a sloped surface, because the first support structure 32 is annular (claim 12). 
 A tensile strength of the first support structure in the first end portion is different from a tensile of the first support structure in the central portion. Tensile strength is defined as P/a, where P is the force required to break a cross section and a is the cross sectional area. Since the first end portion has a smaller cross sectional area than the central portion, less of a force is required to break the first end portion. Therefore, a tensile strength of the first support structure in the first end portion is different from a tensile of the first support structure in the central portion (claim 14).



Column 4, lines 22-27 of Briggs state that “Although the aforementioned embodiment is concerned with mounting a front fan of a gas turbine engine, the invention may have application for other rotors in other rotating machinery and in particular for other compressors in gas turbine engines, and in turbine generators.” In light of this language, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the shaft and hub arrangement of Briggs to the turbine section of the gas turbine engine, for the purpose of providing support of the turbine rotor in the bearing 22 until the first support structure 32 fails when the turbine rotor is subjected to an out of balance load, as the use of a known technique to improve similar devices in the same way was held to be an obvious extension of the prior art teachings, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs 4,313,712 as applied to claim 11 above, and further in view of Rivera 9,566,939. The modified turbine section of Briggs shows all of the claimed subject matter except for a density of the first support structure in at least one of the first end portion or the second end portion is different from a density of the first support structure in the central portion.



It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the shear pin of the modified turbine section of Briggs such that it is made of more than one different material, resulting in a density in a first end portion of the shear pin being less than a density in a central portion of the shear pin, as taught by Rivera, for the purpose of allowing for tailoring the shear pin to have different shear breaking forces at desired locations along the shear pin.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in claim 15: Claim 15 is directed towards an unobvious improvement over Briggs 4,313,712. Briggs discloses an arrangement of an unnumbered gas turbine engine substantially as claimed as set forth above, including an airfoil 18 extending radially outwardly from the hub. The improvement is a second support structure coupled to the hub and to the airfoil, wherein the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/Christopher Verdier/Primary Examiner, Art Unit 3745